CARPENTER, J.
This is an action brought to recover balance due upon a contract for the remodeling of a dwelling house on Tobey Street in the City of Providence. The jury returned a verdict for the plaintiff in the sum of $1,490.35. Defendants thereupon filed a motion for a new trial, alleging the usual grounds, and the case is now before this Court upon said motion.
It appeared from the evidence that the plaintiff entered into a contract with defendants to remodel or build another floor on a house located on Tobey Street in the City of Providence. The plaintiff claimed that the contract price was $3,850; that he had received $2,206.93 on account, and that he had credited for incomplete cement work the sum of $250.
The defendants claimed that the work had not been done properly according to the contract.
- Upon the evidence submitted to the jury, this Court feels that the jury were justified in returning a verdict of $1,490.35, and also feels that substantial justice has been done.
Motion for a new trial denied.